DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: processor configured throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: it is not clear what applicant means by to be controlled independently of the second variable current or voltage source (two last lines of claim 1)?
B) the preamble and the body of claim 1 are directed to a temperature calibrator and its operation, however, it is not clear how the temperature calibration is done. Should the preamble be directed to the heater/ Peltier for temperature calibrator and its control?
Claims 4, 5, 6: it is not clear what applicant means by an optimized value in this case. How was it determined?
Claims  7, 9: A) it is not clear what applicant means by the second source and the first source. How are they structurally related to the rest of the claimed elements. How they would result in a first/ second fixed temperature offset? Does applicant mean first and/ or second variable current or voltage source of claim 1? How the fixed temperature offset is obtained (by what particular means)?
B) it is not clear how temperature of the calibrator is to be regulated if there is no mentioning how, by what particular means, it is measured/ obtained?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 11-12 is/are rejected under 35 U.S.C. 102 as being anticipated by Liebmann et al. (U.S. 20070289314/ U.S. 7607309) [hereinafter Liebmann]. 
Liebmann discloses in Figs. 1, 2, 5 and [0023], [0028] discloses a temperature calibrator arrangement 10, comprising a calibrator block 20, a processor 82, heating and cooling elements (40, 44, 60, 62), and a heatsink 74, wherein the arrangement comprises:
- the heating and cooling elements (40, 44, 60, 62) comprising inner Peltier elements 40 and outer Peltier elements (60, 62) with regard to the calibrator block 20;
- a DC power supply 140; wherein each inner 40 and outer (60, 62) Peltier element are stacked with one another, respectively, and that the arrangement further comprises
- a first variable current or voltage source ([0023]: 140 via 130 to the inner Peltier elements 40: -12 V/ +6 V) and a second variable current or voltage source ([0023]: 140 via 130 to the outer Peltier elements 60, 62: -24 V / +48 V), configured to feed the inner 40 and the outer (60, 62) Peltier elements, respectively; wherein - the first variable current or voltage source is configured to be controlled independently [0023] of the second variable current or voltage source by the processor 82.
For claim 11: Liebmann in Figs. 1, 2, 5 and [0023], [0028] discloses a method for controlling of heating and cooling elements (40, 44, 60, 62) of a temperature calibrator arrangement 10, the arrangement further comprising a calibrator block 20, a processor, a heatsink 74 and a DC power supply 140, wherein the heating and cooling elements (40, 44, 60, 62) comprise inner Peltier elements 40 and outer Peltier elements (60, 62) with regard to the calibrator block 20, wherein each inner 40 and outer (60, 62) Peltier element are stacked with one another, respectively, and that the method comprises the following steps of: 
- feeding [0023], [0028] a first variable current or voltage from a first variable current or voltage source (paragraph 23: 140 via 130 to the inner Peltier elements 40: 
-12 V / +6 V) into the inner 40 Peltier elements; - feeding  [0023], [0028] a second variable current or voltage from a second variable current or voltage source (paragraph 23: 140 via 130 to the outer Peltier elements 60, 62: -24 V/ +48 V) into the outer (60, 62) Peltier elements; wherein - controlling, by the processor 82, the first variable current or voltage source (paragraph 23: 140 via 130 to the inner Peltier elements 40: -12 V / +6 V) independently of the second variable current or voltage source [0023], [0028]: 140 via 130 to the outer Peltier elements 60, 62: -24 V/ +48 V).
For claim 12: Liebmann discloses a computer program (implicit within 82) for controlling of heating and cooling elements (40, 44, 60, 62) of a temperature calibrator arrangement 10, the arrangement further comprising a calibrator block 20, a processor 82, a heatsink 74 and a DC power supply 140, wherein the heating and cooling elements (40, 44, 60, 62) comprise inner Peltier elements 40 and outer Peltier elements (60, 62) with regard to the calibrator block 20, the computer program comprising program code executable in the processor, wherein each inner 40 and outer (60, 62) Peltier element are stacked with one another, respectively, and that when executed, the computer program is configured to perform the steps of:
- feeding ([0023], [0028]) a first variable current or voltage from a first variable current or voltage source ([0023]: 140 via 130 to the inner Peltier elements 40: -12 V / +6 V) into the inner (14, 16, 36) Peltier elements;
- feeding [0023], [0028] a second variable current or voltage from a second variable current or voltage source ([0023]: 140 via 130 to the outer Peltier elements 60, 62: -24 V/ +48 V) into the outer (15, 17, 38) Peltier elements; wherein
- controlling, by the processor 82, the first variable current or voltage source ([0023]: 140 via 130 to the inner Peltier elements 40: -12 V / +6 V) independently of the second variable current or voltage source ([0023]: 140 via 130 to the outer Peltier elements 60, 62: -24 V/+48 V).
Liebmann teaches in Fig. 5 (selecting between negative and positive voltage against implicitly the GND) reveals the additional features (unipolar voltage sources and the accordingly controllable relays 110, 120 and 130 via the processor 82). 
The method step will be met during the normal operation of the device stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (U.S. 20070289314/ U.S. 7607309) [hereinafter Liebmann].
Liebmann discloses the device as stated above. 
Liebman does not explicitly teach all the limitations of claims 4-6.
Official Notice is taken with respect to claims 4-6: having the particular ratio of the first and second variable currents to an optimized value, having the particular current ratio, i.e., 2:1, absent any criticality, is only considered to be the “optimum” ratio used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use of the device and the intended value of heating, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to select the particular ratio of currents, so as to achieve the particular heating and control of the calibrator, so as to achieve the desired accuracy of temperature calibration
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al. (U.S. 20070289314/ U.S. 7607309) [hereinafter Liebmann] in view of JP4250022 B2 [hereinafter JP].
Liebmann discloses the device as stated above. 
Liebmann shows in Fig. 2 the top and bottom inner Peltier elements  40, 36 and the top and bottom outer Peltier elements 60, 62 located substantially at the top and bottom of the calibrator block  20.
Liebman does not explicitly teach all the limitations of claim 10.
          JP teaches independently controlling Peltier elements 78 and 92 (thus, having driving signals/ drivers).
Official Notice taken with respect to having four drivers: having four/ a plurality of driving signals, absent any criticality, is only considered to be an obvious modification of the device disclosed by Prior Art. It would have been obvious to one  having ordinary skill in the art at the time of the effective filing date of the invention, to duplicate the number of driving signals/ drivers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and should correspond to the number of the relays. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th. Cir. 1977). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a desired plurality of driving signal since the operation of the device would not thereby be modified.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIebmann in view of  Welle et al. (U.S. 7861538) [hereinafter Welle] and Ezra (U.S. 20130253725) [hereinafter Ezra] and SU 1084691A [hereinafter SU].
Liebmann discloses the device as stated above.
Liebman does not explicitly state that the relays are mechanical.
Welle discloses operating as a heat pump requires reversing/ selecting the polarity of the voltage applied to the thermoelectric cooler. This can be accomplished using transistor switches, electromechanical relays, or through the use of a selectable second power converter with opposite output polarity.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the relays of Liebmann with the electromechanical/ mechanical relays of Welle, because both of them will perform the same function of switching the current, if one is replaced with another.
Ezra teaches [0022] FIG. 3 illustrates an embodiment of the device implementing multiple independently controlled relays.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to enable the processor to independently control the relays, so as to independently selecting the current polarity. 
Liebman does not explicitly teach a unipolar current.
           SU  teaches that at the moment of compensation (at the moment when the readings of the microvoltmeter 6 are equal to zero), the power of the measured microwave signal can be determined by the average value of the current (voltage) of the thermoelectric cooler 4 or by the average value of the duration of the unipolar current pulse (voltage) power supply thermoelectric cooler 4.
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to have unipolar currents, because the use of the particular current would depend on the intended use of the device and the particular control of the thermoelectric cooler/ heater.
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIebmann in view of CN 205449790U [hereinafter CN].
Liebmann discloses the device as stated above.
Liebman does not explicitly teach using bipolar currents.
CN  teaches PA5 pin and thermoelectric cooler drive electrically connected to the pin MAX1968 of the chip CTL1, MAX1968 generate respective bipolar current according to the voltage, the thermoelectric cooler heating or cooling so as to realize the temperature control of the laser diode.
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to have bipolar currents, because the use of the particular current would depend on the intended use of the device and the particular control of the thermoelectric cooler/ heater.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIebmann in view of DE 20320911U1 [hereinafter DE].
Liebmann discloses the device as stated above.
Liebman does not explicitly teach bipolar currents.
DE teaches that by means of Peltier elements can be a contact plate to temperatures of between 25°C. – 32°C. and heated to temperatures of between 10°C. to be cooled down – 17°C. For heating and cooling of the contact plate a pulse generator supplies the Peltier elements with bipolar current pulses.  
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to have bipolar currents, because the use of the particular current would depend on the intended use of the device and the particular control of the thermoelectric cooler/ heater.
Claim Rejections - 35 USC §101
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 12 is is/are directed to a computer program which involves steps of mathematical relationship/ formula/ programming/ algorithm. Mathematical relationships have been identified as abstract ideas. 
It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).

The claimed invention is directed to a computer program without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements (i.e., measuring data/ outputting data) that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2019151650A1 teaches an apparatus of claim 9, wherein the apparatus further comprises a control unit configured to supply current to the first thermoelectric element and the second thermoelectric element individually.
KR 20140113029A discloses the first and second thermistors 310a and 310b detect the surface temperatures of the CPU 1220 and the GPU 1230 in a predetermined period or in real time and transmit them to the control unit 1241. The control unit 1241 applies a driving current to the first and / or second Peltier elements 320a and 320b when the detected temperature is higher than a preset reference temperature. Accordingly, the first and / or second Peltier elements 320a and 320b are driven to absorb heat from the CPU 1220 and / or the GPU 1230 to generate heat (heat) to the body 100 of the heat slug 1000 do. Accordingly, the CPU 1220 and the GPU 1230 can be actively cooled. At this time, the first and second thermoelectric elements 300a and 300b are driven independently of each other, and are selectively driven only when the detected temperature of the CPU 1220 and the GPU 1230 is high.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 30, 2022